Citation Nr: 1501054	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled to appear for a video conference hearing before a Veterans Law Judge in November 2014.  The Veteran did not report for this hearing; therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).  

In an August 2013 rating decision, the RO granted service connection for scars of the face and neck due to pseudofolliculitis barbae, rated as 30 percent disabling effective June 28, 2012.  To date the Veteran has not expressed disagreement with that decision, and as such, that decision is not currently before the Board.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim of entitlement to an initial compensable disability rating for psuedofolliculitis barbae is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include treatment records from the VA North Texas Healthcare System dated August 2007 to August 2012; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDING OF FACT

The Veteran's pseudofolliculitis barbae does not involve at least 5 to 20 percent of his entire body or 5 to 20 percent of the exposed areas affected, nor has it required intermittent systemic therapy for a total duration of less than six weeks during any 12-month period.
CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the Veteran's service-connected pseudofolliculitis barbae are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7806, 7813 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in October 2007.  The Veteran was notified of the evidence needed to substantiate his claim of service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for pseudofolliculitis barbae has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and VA treatment records have been associated with the record.  

In a July 2010 claim, the Veteran's former representative indicated that the Veteran received treatment at the Dallas VA Medical Center (VAMC) beginning in January 2005.  VA treatment records currently associated with the evidentiary record date back to August 2007.  In September 2010, and again in November 2010, the RO sent a request to the Dallas VAMC for the Veteran's treatment records dated from January 2005 to September 2008.  Although no negative response from the Dallas VAMC is of record, the Board finds that a remand is not necessary, as the evidence of record indicates these treatment records would not be pertinent to the Veteran's claim.  In a February 2008 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran indicated his outpatient treatment at the Dallas VAMC starting in 2006 was only for seizures.  In June 2008, the Veteran submitted a claim of service connection for seizures and stated he wished to reopen his claim for pseudofolliculitis barbae; in an accompanying June 2008 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran indicated treatment from a facility in the North Texas Healthcare System since May 2008.  Further, the VA treatment records associated with the evidentiary record include a September 2007 VA Primary Care Evaluation and Management Note at the Dallas VAMC, in which the physician stated the Veteran presented for vesting; no history of pseudofolliculitis barbae was reported, the condition was not noted upon examination, and no outpatient medications were noted.  As the evidence of record does not indicate the Veteran received treatment from the Dallas VAMC for pseudofolliculitis barbae prior to August 2007, the Board concludes that a remand is not necessary to obtain treatment records from the Dallas VAMC dated prior to August 2007.

The Veteran was afforded two VA skin examinations during the appeal period, in January 2009 and June 2012.  Both VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the January 2009 and June 2012 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disorder has been evaluated to an analogous disability under Diagnostic Code 7806.  Under this diagnostic code, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

As noted above, in an August 2013 rating decision, the RO granted service connection for scars of the face and neck due to pseudofolliculitis barbae, with a separate 30 percent disability rating, effective June 28, 2012.  To date the Veteran has not expressed disagreement with that decision, and as such it is not currently before the Board.  Therefore, the Board will only rate the condition under Diagnostic Code 7806 and the criteria pertaining to dermatitis.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends that he is entitled to an initial compensable evaluation for his pseudofolliculitis barbae.  See May 2009 notice of disagreement; see also November 2008 substantive appeal (Veteran is entitled to service connection and a minimum 50 percent disability rating).

In a June 2008 VA treatment note, the Veteran reported that the had been discharged from the military for pseudofolliculitis barbae, and requested a consultation with dermatology for an evaluation.  At the July 2008 VA dermatology consultation, the physician's assistant noted that the Veteran's face was clear, that his pseudofolliculitis was currently asymptomatic, prescribed a topical solution to be used as needed, and discharged the Veteran from dermatology.

The Veteran was afforded a VA skin examination in January 2009.  The Veteran reported that pseudofolliculitis barbae lesions continued to occur since his discharge from service.  The January 2009 VA examiner noted the Veteran was currently prescribed a topical solution that he used twice daily, as well as a topical cream for itching and inflammation.  The Veteran reported symptoms of bumps in his beard which would itch and burn, and bleeding when he shaved.  Upon examination, the January 2009 VA examiner reported that the Veteran had four furuncular lesions with pseudofolliculitis barbae in the bearded area.  The VA examiner found the Veteran's pseudofolliculitis barbae was stable, with less than 1 percent of exposed areas affected, and less than 1 percent of the entire body affected.

The Veteran was afforded another VA examination in June 2012.  The VA examiner reported that the Veteran's pseudofolliculitis barbae was not treated with oral or topical medications in the previous 12 months, and noted that the Veteran had not received any other treatments.  Upon examination, the June 2012 VA examiner found that the predominant disability resulting from the Veteran's pseudofolliculitis barbae was dermatitis which affected less than 5 percent of the total body area, and less than 5 percent of the exposed area.  

Both VA examinations resulted in an estimate of less than 5 percent of the exposed area and less than 5 percent of the total body area affected by pseudofolliculitis barbae.  The Veteran has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin condition.  The Board finds that the evidence as a whole does not more closely approximate the criteria for a compensable rating at any time during the appeal period.  

The Board accepts that the Veteran is competent to report on the severity of his pseudofolliculitis barbae.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for a higher disability rating for his pseudofolliculitis barbae, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  

Accordingly, the preponderance of the evidence is against assignment of an initial compensable rating for the Veteran's service-connected pseudofolliculitis barbae.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Extraschedular Considerations 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's pseudofolliculitis barbae addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's pseudofolliculitis barbae is manifested by minimal skin breakouts on the neck and face, itching, burning, and bleeding when shaving.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected scarring of the face and neck.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Although VA treatment records indicate the Veteran was unemployed for an extensive period of time during the appeal period, the Veteran has not put forth statements indicating that he believes his service-connected pseudofolliculitis barbae renders him unemployable.  Further, recent VA treatment records indicate that the Veteran is currently employed.  See February 2011 VA History and Physical Note.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his pseudofolliculitis barbae, and the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial compensable disability rating for pseudofolliculitis barbae is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


